             Case 1:21-cv-02932-PGG Document 9
                                             8 Filed 08/16/21
                                                     08/12/21 Page 1 of 2




                                                                             EMAIL: SSHAFFER@OLSHANLAW.COM
                                                                                       DIRECT DIAL: 212.451.2302



                                  MEMO ENDORSED

                                  The conference in this matter, previously scheduled for August 19, 2021, is
BY ECF                            adjourned sine die. By September 13, 2021, Plaintiff will file a status letter
                                  to inform the Court of its progress in serving the summons and complaint on
Honorable Paul G. Gardephe        Defendant.
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

                 Re:    Olshan Frome Wolosky v. Cummings, 21-cv-2932-PGG
                                               August 16, 2021
Dear Judge Gardephe:

        I am counsel for plaintiff Olshan Frome Wolosky LLP (hereinafter, “Plaintiff” or “Olshan”)
in the above-referenced action. The Court has an Initial Conference currently scheduled for 9:30
AM on August 19, 2021.

         Despite multiple attempts to do so, Plaintiff has thus far been unable to serve Anthony
Cummings, the only defendant in this action, with process. Accordingly, a joint letter is not possible
at this time. Plaintiff respectfully requests that the Court adjourn the conference sin die with a
September date for Plaintiff to update the Court on the status of service of process.1

       For the Court’s information, Plaintiff submits the following information requested in the
Court’s Notice of Pretrial Conference:

       (1)    A brief description of the case, including the factual and legal bases for the
claims and defenses:

        This is an action to enforce the contractual and legal obligations of the defendant to pay
Olshan for legal services provided by from 2015 through 2019. Despite a written Engagement
Letter, monthly statements of account and demand for payment by Olshan, the defendant ceased
paying Olshan. The balance on Plaintiff’s invoices total $86,193.00. Late charges, attorneys’ fees
and collection costs are recoverable pursuant to the Olshan’s written engagement letter and are
sought herein. The causes of action asserted are breach of contract, quantum meruit, unjust
enrichment and account stated.




1
    The undersigned is also unavailable on August 19th.


5935689-1
            Case 1:21-cv-02932-PGG Document 9
                                            8 Filed 08/16/21
                                                    08/12/21 Page 2 of 2

August 12, 2021
Page 2


    (2) Any contemplated motions:

        Plaintiff’s attempt to serve the defendant with process are continuing. We are advised by our
process server that the defendant’s listed residence was under renovation and/or construction. We
will be making another attempt at service at this address to determine if the construction is complete
and the residence occupied. In the event that the next attempt is unsuccessful, Plaintiff contemplates
moving for an extension of time for service and for an alternative method of service.

    (3) The prospect for settlement:

       Prior to the initiation of this action, Plaintiff and Defendant were engaged in settlement
negotiations, but such negotiations were unsuccessful, which prompted the filing of this action.
There are no current ongoing settlement discussions.

        We thank the Court in advance for its consideration of this letter.

                                                             Sincerely,



                                                              Scott Shaffer




5935689-1
